Citation Nr: 0404492	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1970 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
reopening of the claim for service connection for PTSD.  The 
veteran appealed this determination to the Board, and in a 
July 2003 decision the Board found that new and material 
evidence had been presented, reopened the veteran's claim for 
service connection for PTSD, and remanded the claim to the 
RO.  The RO issued a supplemental statement of the case on 
the issue of entitlement to service connection for PTSD and 
returned the case to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for PTSD has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the service 
connection for PTSD claim addressed in this decision, and has 
obtained all relevant evidence designated by the veteran, in 
order to assist him in substantiating his claim for VA 
compensation benefits; further, in light of the grant of 
service connection for PTSD, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating that claim. 

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD; evidence 
for and against the veteran's claim that is in relative 
equipoise on the question of in-service incurrence of the 
stressful events of enemy fire on the veteran's unit, and 
observing the wounded and dead bodies; and medical evidence 
of a nexus between diagnosed PTSD and these stressful events 
in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the complete grant of benefits sought on appeal 
regarding the issue of entitlement to service connection for 
PTSD, no further evidence is necessary to substantiate the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that additional assistance 
would further aid in substantiating the claim for VA 
compensation benefits (service connection for PTSD).  See 
38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  Also, further notice to the 
veteran concerning the evidence necessary to substantiate his 
service connection for PTSD claim or regarding 
responsibilities in obtaining evidence would serve no useful 
purpose.

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors during his service in 
Vietnam.  The stressors reported by the veteran include enemy 
fire on the veteran's unit, and witnessing dead bodies and 
the wounded.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2003); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat; he reported 
that his unit was fired upon by the enemy, but does not 
assert that he returned fire.  There is no objective evidence 
that the veteran "engaged in combat with the enemy."  
VAOPGCPREC 12-99.  The veteran's 
DD Form 214 does not indicate references to combat, but 
reflects that he earned the National Defense Service Medal 
and Vietnam Service Medal.  Service personnel records reflect 
that the veteran's military occupational specialty for the 
period of service from January 1971 to May 1971 was a light 
weapons infantryman.  The veteran was stationed in Vietnam 
from January 1971 to May 1971.  His unit participated in 
construction of a fire support base.  The veteran has 
reported that in Vietnam his unit was involved in firefights, 
he saw many dead GI's and Viet Cong, and saw many mutilated 
bodies.  The veteran does not contend that he returned fire 
or personally participated in a fight or encounter with the 
enemy.  The phrase "engaged in combat with the enemy" 
requires that the veteran have personally taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Based on this evidence, 
the Board finds that the weight of the evidence demonstrates 
that the veteran did not engage in combat with the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is sufficient to raise a reasonable doubt as to 
occurrence of the stressors of enemy fire on the veteran's 
unit, and observing wounded and dead bodies.  The Board notes 
that the veteran's enlisted occupational specialty was as an 
infantryman.  The evidence in this case includes a November 
1999 report from United States Armed Services Center for 
Research of Unit Records (USASCRUR), with supporting unit 
histories, that reflect combat actions by the veteran's 
division during his Vietnam tour, as well as combat activity 
at another fire support base, including enemy attacks on the 
base on which the veteran's unit was located, with 
casualties, including multiple killings of enemy soldiers.  
The November 1999 USASCRUR correspondence notes that an 
attached extract from an Operational Report-Lessons Learned, 
submitted by the veteran's military division for the period 
from November 1970 to April 1971 reflected that his unit's 
mission included conducting retrograde operations at a fire 
support base, and construction at another such base.  

Based on this evidence, the Board finds that the evidence is 
sufficient to raise a reasonable doubt as to occurrence of 
the stressors of enemy fire on the veteran's unit, and the 
veteran observing dead bodies and the wounded.  With regard 
to the stressor of enemy fire on the veteran's unit, the 
Board is cognizant of the case of Pentecost v. Principi, 16 
Vet. App. 124 (2002), wherein the United States Court of 
Appeals for Veterans Claims pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that these reported stressors occurred; 
therefore, these stressful events are considered verified by 
the evidence of record.  38 C.F.R. § 3.102.

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and the stressful events during 
service of enemy fire or attacks on the base where the 
veteran's unit was located or witnessing dead bodies or 
witnessing the wounded.  38 C.F.R. § 3.304(f).  Service 
medical records from April 1971 reflect that the veteran was 
evaluated for a nervous condition, resulting in an impression 
of an emotionally unstable personality with some secondary 
reactive anxiety, and at service separation the veteran wrote 
that he was nervous.  While the post-service medical records 
include VA outpatient treatment records and multiple reports 
of VA hospitalization for a variety of medical conditions, 
including psychiatric problems and polysubstance abuse, they 
also reflect multiple diagnoses of PTSD or probable PTSD.  
For example, a VA hospitalization report (November 2000 to 
December 2000), a VA compensation examination report 
(February 2001), and VA outpatient treatment records reflect 
diagnoses of PTSD, along with other psychiatric diagnoses, 
based on reporting of one or more of the verified stressful 
events in service.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a).  


ORDER

Service connection for PTSD is granted. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



